DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to amendment filed on 5/11/2021 in which claims 1, 3, 5-11 and 14-27 are pending and claims 2, 4 and 12-13 are cancelled. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending have been renumbered as 1-7, 9-16, 18-20, 22, 8, 17, 21 and 23.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 was filed after the mailing date of the Notice of Allowance on 6/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Li (20180084606) teaches  an audio buds system to receive synchronize data from different source within limited time intervals while Linsky teaches a Wireless communication systems that are widely deployed to provide various types of communication content such as voice, data, audio. The wireless device is capable of sending and receiving audio to other remote devices. wherein at least one of the first wireless audio stream or the second wireless audio stream contains a voice of a first user of the first audio transmitting device and the second audio transmitting device, said voice being captured by at least one microphone of the first audio transmitting device and the second audio transmitting device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US-20200382569-$ or US-20200382950-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633